Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is the first non-final office action on the merits. Claims 1-20 are currently pending.

Priority
The Acknowledgment is made of applicant’s claim for priority under provisional Application No. 62/885,025, filed on August 09, 2019.

Drawings
The drawings are accepted.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 11, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Becker et al. (US 20090107358 A1), in view of Arthur (US 2565292 A). 
Regarding claim 1, Becker teaches (Fig. 1-13): A refrigerated railcar (20) comprising a pair of side walls (42), a roof (48), a floor (40), and a refrigeration unit (refrigeration and heating unit 64), the floor (40) comprising: a bottom structure (Fig. 11A and 12) comprising a plurality of channels (tubes 172) for return air flow from an interior of the railcar to the refrigeration unit (para. 0059; para. 0061); and at least two top plates (top plate members 152) coupled to the bottom structure (Fig. 11A and 12), wherein each of the top plates (152) extends longitudinally along the bottom structure (Fig. 11A and 12). 
Becker teaches top plates (152), does not explicitly teach that each of the top plates is configured to rotate up and away from the bottom structure proximate one of the side walls of the pair of side walls.
However, Arthur teaches (Fig. 1-3): A railway refrigerator car with top plates (18) configured to rotate up and away from a bottom structure (17) proximate one of the side walls of the pair of side walls (col. 2, lines 3-12). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Becker to configure the top plates to rotate up and away from the bottom structure proximate one of the side walls of the pair of side walls, as taught by Arthur, so that the top plates can be swung to vertical positions against the car sides to permit cleaning of the car floor or when it is desired to place the lading directly on the bottom structure (col. 2, lines 3-12). 
Regarding claim 3, Becker and Arthur teach the elements of claim 1, as stated above. Becker further teaches (Fig. 11A and 12): the at least two top plates (152) are coupled to the bottom structure (Fig. 12) via one or more mechanical quick disconnect fasteners (220). 
Regarding claim 5, Becker and Arthur teach the elements of claim 1, as stated above. Becker further teaches (Fig. 11A and 12-13): the at least two top plates (152) prevent return air from flowing through the top plates (152) into the plurality of channels (172) of the bottom structure (Fig. 12). 
Regarding claim 11, Becker teaches (Fig. 1-13): A floor (40) for a refrigerated container 20) comprising a pair of side walls (42), a roof (48), a floor (40), and a refrigeration unit (refrigeration and heating unit 64), the floor (40) comprising: a bottom structure (Fig. 11A and 12) comprising a plurality of channels (tubes 172) for return air flow from an interior of the railcar to the refrigeration unit (para. 0059; para. 0061); and at least two top plates (top plate members (152) coupled to the bottom structure (Fig. 11A and 12), wherein each of the top plates (152) extends longitudinally along the bottom structure (Fig. 11A and 12).
Becker teaches top plates (152), does not explicitly teach that each of the top plates is configured to rotate up and away from the bottom structure proximate one of the side walls of the pair of side walls.
However, Arthur teaches (Fig. 1-3): A railway refrigerator car with top plates (18) configured to rotate up and away from a bottom structure (17) proximate one of the side walls of the pair of side walls (col. 2, lines 3-12). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Becker to configure the top plates to rotate up and away from the bottom structure proximate one of the side walls of the pair of side walls, as taught by Arthur, so that the top plates can be swung to vertical positions against the car sides to permit cleaning of the car floor or when it is desired to place the lading directly on the bottom structure (col. 2, lines 3-12). 
Regarding claim 13, Becker and Arthur teach the elements of claim 11, as stated above. Becker further teaches (Fig. 11A and 12): the at least two top plates (152) are coupled to the bottom structure (Fig. 12) via one or more mechanical quick disconnect fasteners (220). 
Regarding claim 15, Becker and Arthur teach the elements of claim 11, as stated above. Becker further teaches (Fig. 11A and 12-13): the at least two top plates (152) prevent return air from flowing through the top plates (152) into the plurality of channels (172) of the bottom structure (Fig. 12). 

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Becker et al. (US 20090107358 A1), in view of Arthur (US 2565292 A), and (RU 190002 U1, provided with translation). 
Regarding claim 4, Becker and Arthur teach the elements of claim 1, as stated above. Becker further teaches (Fig. 11A and 12): a plurality of channels (172) of the bottom structure as passageways for air flow (para. 0059), but does not explicitly teach that the at least two top plates comprise openings that permit return air to flow through the top plates into the plurality of channels of the bottom structure.
However, (RU 190002 U1) teaches (Fig. 3-5): A refrigerated car (2) with a top plate (16) comprising openings (17) (Fig. 5) that permit return air to flow through the top plates (16) into a plurality of channels (13) of a bottom structure (14) (para. 0009; Fig. 4-5). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Becker to modify the top plates to have openings that permit return air to flow through the top plates into the plurality of channels of the bottom structure, as taught by (RU 190002 U1), to “improve the uniformity of air distribution along the entire length of the car and eliminates the need for a special method of cargo placement, which greatly facilitates and reduces labor intensity during loading” (para. 0044, lines 266-268). 
Regarding claim 14, Becker and Arthur teach the elements of claim 11, as stated above. Becker further teaches (Fig. 11A and 12): a plurality of channels (172) of the bottom structure as passageways for air flow (para. 0059), but does not explicitly teach that the at least two top plates comprise openings that permit return air to flow through the top plates into the plurality of channels of the bottom structure.
However, (RU 190002 U1) teaches (Fig. 3-5): A refrigerated car (2) with a top plate (16) comprising openings (17) (Fig. 5) that permit return air to flow through the top plates (16) into a plurality of channels (13) of a bottom structure (14) (para. 0009; Fig. 4-5). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Becker to modify the top plates to have openings that permit return air to flow through the top plates into the plurality of channels of the bottom structure, as taught by (RU 190002 U1), to “improve the uniformity of air distribution along the entire length of the car and eliminates the need for a special method of cargo placement, which greatly facilitates and reduces labor intensity during loading” (para. 0044, lines 266-268).

Allowable Subject Matter
Claims 2, 6-10, 12, and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claims.
Claims 19-20 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claims 2 and 12, the prior art fails to teach that the at least two top plates are pivotally coupled to the bottom structure via one or more pivot rods coupled to a longitudinal edge of the bottom structure proximate one of the side walls of the pair of side walls, wherein lifting an edge of a top plate opposite the edge of the top plate pivotally coupled to the bottom structure causes the top plate to rotate to an upright position exposing the plurality of channels of the bottom structure. While the secondary reference Arthur teaches (Fig. 1-3): A railway refrigerator car with at least two top plates (18)(Fig. 1) that are pivotally coupled (through hinges 19) to an adjacent side wall (Fig. 2), and a car floor (17) that may be interpreted as the bottom structure, the examiner finds no obvious reason to modify the hinges such that the top plates are coupled to the bottom structure via one or more pivot rods coupled to a longitudinal edge of the bottom structure proximate one of the side walls of the pair of side walls, wherein lifting an edge of a top plate opposite the edge of the top plate pivotally coupled to the bottom structure causes the top plate to rotate to an upright position exposing the plurality of channels of the bottom structure. Such a modification would require improper hindsight reasoning. 
Regarding claims 6 and 16, the prior art fails to teach that the at least two top plates comprise openings that, when oriented in a first position the openings are above the plurality of channels for return air flow and permit return air to flow through the top plates into the plurality of channels of the bottom structure, and when oriented in a second position the openings are not above the plurality of channels for return air flow and prevent return air from flowing through the top plates into the plurality of channels of the bottom structure. While the secondary reference (RU 190002 U1) teaches (Fig. 3-5): A refrigerated car (2) with a top plate (16) comprising openings (17) (Fig. 5) that permit return air to flow through the top plates (16) into a plurality of channels (13) of a bottom structure (14) (para. 0009; Fig. 4-5), the examiner finds no obvious reason to orient the top plates into two positions, one where the openings permit air flow, and one where the openings prevent air flow into the plurality of channels. Such a modification would require improper hindsight reasoning. 
Regarding claims 7-8 and 17, the prior art fails to teach that when the top plates comprise openings that permit return air to flow through the top plates into the plurality of channels of the bottom structure, a width of the top plates extends transversely to obstruct a larger portion of the return air gutter than when the top plates prevent return air from flowing through the top plates into the plurality of channels of the bottom structure. While the secondary reference (RU 190002 U1) teaches (Fig. 3-5): A refrigerated car (2) with a top plate (16) comprising openings (17) (Fig. 5) that permit return air to flow through the top plates (16) into a plurality of channels (13) of a bottom structure (14) (para. 0009; Fig. 4-5), the examiner finds no obvious reason to orient the top plates into two positions, one where the width of the top plates obstruct a larger portion of a return air gutter while the openings permit air flow, and one where the width of the top plate obstruct a smaller portion of the return air gutter while the openings prevent air flow into the plurality of channels. Such a modification would require improper hindsight reasoning.
Regarding claims 9-10 and 18, the prior art fails to teach that when the top plates comprise openings that permit return air to flow through the top plates into the plurality of channels of the bottom structure, a length of the top plates extends longitudinally to obstruct a larger portion of the return air space than when the top plates prevent return air from flowing through the top plates into the plurality of channels of the bottom structure. While the secondary reference (RU 190002 U1) teaches (Fig. 3-5): A refrigerated car (2) with a top plate (16) comprising openings (17) (Fig. 5) that permit return air to flow through the top plates (16) into a plurality of channels (13) of a bottom structure (14) (para. 0009; Fig. 4-5), the examiner finds no obvious reason to orient the top plates to obstruct a larger portion of the return air space when permitting return air flow than when the top plates prevent return air from flowing through the top plates into the plurality of channels of the bottom structure. Such a modification would require improper hindsight reasoning.
Regarding claim 19 and its depending claim 20, the prior art fails to teach that the top plate is pivotally coupled to the bottom structure via a pivot rod, and is pivotally coupled to the bottom structure proximate one of the side walls of the pair of side walls, wherein lifting an edge of the top plate opposite the edge of the top plate pivotally coupled to the bottom structure causes the top plate to rotate to an upright position exposing the plurality of channels of the bottom structure. While Becker teaches (Fig. 1-13): A method for use with a refrigerated railcar (20), the refrigerated railcar (20) comprising a pair of side walls (42), a roof (48), a floor (40), and a refrigeration unit (refrigeration and heating unit 64), the floor (40) comprising: a bottom structure (Fig. 11A and 12) comprising a plurality of channels (tubes 172) for return air flow from an interior of the railcar to the refrigeration unit (para. 0059; para. 0061), and wherein the top plate (152) extends longitudinally along the bottom structure, the method comprising: disconnecting one or more quick disconnect fasteners (220) coupling the top plate (152) to the bottom structure (Fig. 11A and 12), the examiner finds no obvious reason to modify the hinges such that the top plate is coupled to the bottom structure via a pivot rod coupled to a longitudinal edge of the bottom structure proximate one of the side walls of the pair of side walls, wherein lifting an edge of a top plate opposite the edge of the top plate pivotally coupled to the bottom structure causes the top plate to rotate to an upright position exposing the plurality of channels of the bottom structure. Such a modification would require improper hindsight reasoning. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US-2324749-A: Teaches a refrigerator system for cars with cover plate 34, hinged at 35 at its edge adjacent bulkhead 16 extends outwardly from the partition at the level of the lading floor and forms the top or cover. 
US-3505962-A: Teaches (FIGURE 4) the hinge assemblies 52 and 53 interconnecting the floor members 45 and 46 move to bring the plate 62 rather than the plate 63 into registry with the opening provided by the cutouts 59 and 61. 
US-7478600-B2: Teaches openings 117 allow airflow or air circulation between primary floor 100 and secondary floor 110.
US-7743715-B2: Teaches an upper, or air inlet opening portion 76 of the refrigeration unit opening 68 extends down to the structure of the top 78 of a return air plenum 80 extending up from the floor 40 along the interior of the end wall 44. Air can return through the return air plenum 80 to the supply air opening 82 or intake of the refrigeration unit 64; the upper or air inlet opening portion 76 of the refrigeration unit opening 68, above the top 78 of the return air plenum 80, receives the air outlet port 84 of the refrigeration unit, from which a flow of air proceeds toward the interior of the cargo space 53 within the car body 20.
US-10246106-B2: Teaches a floor, wherein the airflow of at least one of said enclosed air ducts is regulated by way of varying the size of an opening at an end of said at least one of said enclosed air ducts.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG XI LIN whose telephone number is (571)272-6102. The examiner can normally be reached Mon. through Fri. 9:00am to 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG LIN/Examiner, Art Unit 3617                                                                                                                                                                                                        

/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617